Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  it is suggested to amend the limitation “has a second rotating element which defining the second axis of rotation and providing a third profiling unit bearing point” to read as “has a second rotating element which defines the second axis of rotation and provides a third profiling unit bearing point”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, the claim states “which is arranged parallel to a first direction of rotation”, “for translation parallel to a direction of translation” and “which is arranged parallel to a second direction of rotation”, these limitations render the claim indefinite since the claim fails to set forth reference direction (i.e. horizontal, vertical, etc.) for the first and second direction of rotation and the direction of translation therefore it is unclear how one of ordinary skill in the art would be able to determine if the axes of rotation are parallel to either the first or second rotation direction or the translation direction. For examination purposes the limitation is being interpreted as the first/second axis of rotation defines a first/second direction of rotation. 
The claim states “...direction of rotation encloses a first angle” and “...direction of rotation encloses a second angle”, it is unclear what is encompassed within the term “encloses”. Specifically the term encloses is defined as surround or close off on all sides, therefore it is unclear how an angle can be enclosed. For examination purposes the limitation is being interpreted as the first/second direction of rotation intersects with the direction of translation at a first/second angle. 
With regards to claims 14-16, the claim states “each of the plurality of support devices is mounted in a supporting fashion on at least two support device bearing points”, it is unclear how the support device is mounted on points. Specifically, the claim reads as if the “support device bearing points” is an element in the shape of a point, however the specification appears to define the point as a contact point between support elements and the support device therefore it is unclear what is encompassed within the limitation “support device bearing points”. Clarification and/or correction is required. It is noted the same rejection applies to claim 15 for the limitation “a first support device bearing point and a second support device bearing point” and in claim 16 for the limitation “at least two counter bearing points”. 
With regards to claim 15, the claim states “comprises two first support element, which provide a first support device bearing point and a second support device bearing point”, it is unclear if the first and second support device bearing points are in addition to the at least two support device bearing points set forth in claim 14, from which claim 15 depends, or if the first and second support device bearing points are further defining the at least two support device bearing points of claim 14. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as further defining the support bearing points of claim 14. 
With regards to claim 18, the claim states “comprises two second support elements”, it is unclear how the device can comprise of second support elements without having first support elements. 
The claim states “comprises two second support elements, which provides a first profiling unit bearing point and a second profiling unit bearing point” it is unclear if the first and second profiling unit bearing points are in addition to the at least two profiling unit bearing points set forth in claim 17, from which claim 18 depends, or if the first and second profiling unit bearing points are further defining the at least two profiling unit bearing points of claim 17. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as further defining the profiling unit bearing points of claim 17. 
Examiner notes that no art has been applied to claims 16 and 18; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoehr (US 4,724,695) in view of Ingvarsson (US 2014/0298876).
In reference to claim 11, Stoehr discloses a device for flexible roll forming of a semi-finished product to form a profile, the profile having a longitudinal axis and a cross second, wherein the cross section of the profile varies along the longitudinal axis, wherein the device comprises 
a frame (5), 
a plurality of support devices (6) movably mounted on the frame (5), wherein each support device (6) is configured to be rotate relative to the frame (5) [see col. 5 lines 8-11], and
a plurality of profiling units each comprising a pair of rotatably mounted rolls (8) between which there is a rolling gap [see col. 5 lines 12-14], 
wherein exactly two profiling units are rotatably arranged on each support device [see figures 1-2; it is noted that absent of a defined rotation axis, the rollers being rotatable about their axes meets the limitation of rotatably arranged]. 
Stoehr discloses the invention substantially as claimed except for wherein the plurality of support devices are configured to be translationally displaced relative to the frame. 
However, Ingvarsson teaches of a roll forming device having a support device (14) with a profiling unit mounted thereon that is translationally displaced relative to a frame (11) via guides (13) for the purpose of allowing for the rolling of complicated profiles having varying shapes within the device [see figure 1; paragraph 0007 lines 7-12]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of support devices of Stoehr to be translationally displaced relative to the frame, as taught by Ingvarsson, in order to facilitate in the manufacturing of complicated profiles having varying shapes.
In reference to claim 12, Stoehr further discloses the plurality of support devices (6) are mounted for rotation about a first axis of rotation that defines a first direction of rotation [see col. 5 lines 7-11] and the combination further discloses the first direction of rotation intersects with the direction of translation at a first angle. 
Stoehr discloses the invention substantially as claimed except for wherein the profiling unit is mounted for rotation. 
However, Ingvarsson further teaches the profiling unit is mounted for rotation about a second axis of rotation (51) that defines a second direction of rotation and the second direction of rotation intersects with the direction of translation at a second angle and the second axis of rotation extends through a processing point located in the rolling gap [see figure 2] for the purpose of varying the angular orientation of the rolls to allow for rolling of complicated profiled having varying shapes.
Therefore it would have been obvious to modify the profiling unit of Stoehr to rotate about a second axis of rotation which extends through a processing point located in the rolling gap and that defines a second direction of rotation that intersects with the translation direction in order to varying the angular orientation of the rolls to allow for rolling of complicated profiled having varying shapes.
In reference to claim 13, Stoehr further discloses each pair of rotatably mounted rolls (8) comprises a first roll and a second roll differing from the first roll,  the first roll and second roll each having a first circumferentially extending forming section and a second circumferentially extending forming section, which is arranged axially offset to the first forming section. And the combination further discloses the processing point is arranged at a transition between the first forming section to the second forming section. 
In reference to claim 14, Stoehr further discloses each of the plurality of support device is mounted in a supporting fashion on at least two support device bearing points (30) [see figure 2; see col. 7 lines 25-27]. 
In reference to claim 15, Stoehr further discloses the two support device bearing points (30) are a first support device bearing point and a second support device bearing point [see figure 2; see col. 7 lines 25-27], and each support device has a first rotating element (37) defining the first axis of rotation and providing a third support device bearing point (29) [see figure 3].
In reference to claim 17, Stoehr further discloses each of the plurality of profiling units is mounted in a supporting fashion on at least two profiling unit bearing  points (defined by bolts 60) [see figure 3].
In reference to claim 19, Stoehr discloses a method for flexible roll forming of a semi-finished product to form a profile, the method comprising the steps of  
providing a frame (5) and a plurality of support devices (6) movably mounted on the frame (5), wherein the support devices (6) each have exactly two profiling units each having a pair of rotatably mounted rolls (8) between which there is a rolling gap [see col. 5 lines 12-14], and
rotating the plurality of support devices (6) relative to the frame (5) [see col. 5 lines 8-11] and rotating the exactly two profiling units on the respective support device whilst the semi-finished product is conveyed through the rolling gap in a conveying direction [see figures 1-2; it is noted that absent of a defined rotation axis, the rollers being rotatable about their axes meets the limitation of rotatably  arranged]. 
Stoehr discloses the invention substantially as claimed except for wherein the plurality of support devices are displaced in translation relative to the frame. 
However, Ingvarsson teaches of a roll forming device having a support device (14) with a profiling unit mounted thereon that is translationally displaced relative to a frame (11) via guides (13) for the purpose of allowing for the rolling of complicated profiles having a longitudinal axis and a cross second, wherein the cross section of the profile varies along the longitudinal axis [see figure 1; paragraph 0007 lines 7-12]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of support devices of Stoehr to be translationally displaced relative to the frame, as taught by Ingvarsson, in order to facilitate in the manufacturing of complicated profiles having varying shapes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725